Name: Commission Regulation (EEC) No 2487/89 of 14 August 1989 amending Regulation (EEC) No 2375/89 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  processed agricultural produce
 Date Published: nan

 15 . 8 . 89 Official Journal of the European Communities No L 238/23 COMMISSION REGULATION (EEC) No 2487/89 of 14 August 1989 amending Regulation (EEC) No 2375/89 on the supply of refined sunflower oil to the Arab Republic of Egypt as food aid HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2375/89 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 2375/89 (3) issued an invitation to tender for the supply, as food aid, of 6 000 tonnes of refined sunflower oil for Egypt ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 225, 3 . 8 . 1989, p. 19 . No L 238/24 Official Journal of the European Communities 15. 8 . 89 ANNEX 1 . Operation Nos ('): 379/89 to 381 /89 and 409/89 to 411 /89 2 . Programme : 1989 3 . Recipient : Arab Republic of Egypt 4 . Representative of the recipient ^): Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; tel. (02)647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA2) 8 . Total quantity : 6 000 tonnes net 9 . Number of lots : six (A : 1 000 tonnes ; B : 1 000 tonnes ; C : 1 000 tonnes ; D rl 000 tonnes ; E : 1 000 tonnes ; F : 1 000 tonnes) 10 . Packaging and marking : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  new drums of 200 litres or 200 kilograms,  the drums must carry the following wording : 'ACTIONS No 379/89 TO 381 /89 AND 409/89 TO 411 /89 / SUNFLOWER OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO EGYPT 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 1 . to 30 . 11 . 1989 18 . Deadline for the supply : 19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 26. 9. 1989, not later than 12 noon. Tenders shall be valid until 12 midnight on 27. 9. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 10 . 1989, not later than 12 noon . Tenders shall be consi ­ dered valid until 12 midnight on 11 . 10 . 1989 (b) period for making the goods available at the port of shipment : 1 . to 30. 11 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : 1 5 ECU per tonne 23 . Amount of the . delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ^: Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 20Ã  rue de la Loi , B-l 049 : Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  15 . 8 . 89 Official Journal of the European Communities No L 238/25 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : Mme Henrich, DÃ ©lÃ ©guÃ ©, 6 IBN Zanki Str. Cairo Zamalek ; telex 94258 EUROP UN-CAIRO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must be endorsed by an Egyptian Embassy or Consulate . (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05